DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. 10020131 (Desai et al.) is the closest prior art.  The prior art (Desai et al.) does not fairly teach or disclose alone or in combination, with other prior art, the highlighted portions below

1. A system for callback management with alternate site routing and callback pacing, comprising:
a callback cloud service comprising a first computing device comprising a memory and a processor, and a first plurality of programming instructions stored in the memory and operating on the processor of the first computing device, which causes the first computing device to:
communicate with an on-premise callback system;
maintain relevant agent and client data from an on-premise callback system:
interface with one or more alternate sites comprising of an on-premise callback system:
execute callback fulfillment requests;
an on-premise callback system operating at a preferred contact site comprising a second computing device comprising a memory and a processor, and a second plurality of programming instructions stored in the memory and operating on the processor of the second computing device, which causes the second computing device to:
communicate with a callback cloud service:
send data related to callback objects and agents to a callback cloud service;
receive a call to an agent from a caller;
create a callback object upon the caller’s request for a callback;
receive a callback time from a pacing algorithm; and
execute a callback to the caller at the callback time; and
a pacing algorithm comprising a third plurality of programming instructions stored in the memory and operating on the processor of the second computing device, which causes the second computing device to:
receive the callback objects from the callback cloud service:
determine times when the caller and the agent are both likely to be available;
predict a likelihood that the caller will answer at each determined time;
select the callback time from the determined times with the greatest predicted likelihood; and
send the callback time to the on-premise callback system.

4, A method for callback management with alternate site routing and callback pacing, comprising the steps of:
communicating with an on-premise callback system using a callback cloud service operating on a first computing device;
maintaining relevant agent and client data from the on-premise callback system using the callback cloud service;
interfacing with one or more alternate sites comprising of an on-premise callback system using the callback cloud service;
executing callback fulfilment requests using the callback cloud service;
communicating with a callback cloud service;
sending data related to callback objects and agents to a callback cloud service using an on-premise callback system operating on a second computing device:
receiving a call to an agent from a caller using the on-premise callback system;
creating a callback object upon the caller’s request for a callback using the on-premise callback system:
receiving a callback time from a pacing algorithm using the on-premise callback system;
executing a callback to the caller at the callback time using the on-premise callback system;
receiving the callback objects from the callback cloud service using a pacing algorithm operating on the second computing device;
determining times when the caller and the agent are both likely to be available using the pacing algorithm;
predicting a likelihood that the caller will answer at each determined time using the pacing algorithm:
selecting the callback time from the determined times with the greatest predicted likelihood using the pacing algorithm; and
sending the callback time to the on-premise callback system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax
phone number for the organization where this application or proceeding is assigned is
571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at
571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
09Apr2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652